DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 40, 49, and 58 have been fully considered, but are not persuasive.
Applicant argues Donoghue and Ellis do not disclose at least one respective icon which conveys information corresponding to at least one of the first category or the second category being displayed with each of the media content items of the selected portion.
	The examiner respectfully disagrees.  Donoghue teaches displaying channel logos 436 associated with each of the currently airing programs in the list and the user may scroll through the programs to make a selection (par. 81-83, Fig. 4).  In this case the channel logos convey information related to the most popular programs and information related to the user’s preferred category.  For example, an ESPN logo would convey the program is related to the user’s preference for sports (par. 71).  Donoghue further teaches displaying iconic images associated with each media asset, such as an Indiana Jones image (par. 84-86, Fig. 5).  This image conveys 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Such claim limitations are found in claims 58-66.  The corresponding support in the specification appears to be found in par. 54 and 165 and Fig. 1 and 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40, 45-49, 54-58, and 63-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donoghue et al. (US 2012/0254910 A1).
Regarding claims 40, 49, and 58, Donoghue teaches: A method and systems comprising: 
determining a first category of trending media content items, wherein the first category corresponds to a content type [determining the “most popular” programs, such as top 20 most popular television programs currently airing from available channels (par. 26, 30-31, 45, and 75-76)] 
retrieving a user's viewing preference for a second category of media content items, wherein the second category corresponds to a content characteristic [receiving media preference data, such as a user’s preferred genre of programs (par. 71, Fig. 3)]  
in response to retrieving the user's viewing preference for the second category of media content items, selecting a portion of media content items from the first category of trending media content items based on the user's viewing preference, wherein the selected portion of media content items corresponds to the second category [In response to receiving the user preference, such as a media preference for sports-related media, weighting the “most popular” list so that currently airing sporting events are higher ranked or otherwise highlighted in the "most popular" lists for the user having media preference for sports-related media (par. 71)] and 
causing the selected portion of media content items to be displayed [displaying a list, such as “most popular” or “top picks” based on weighting the programs using the user preference data, such that one or more programs may be removed from, added to, or re-ordered within, the ranked list of "most popular" programs, for a specific user (par. 71, Fig. 1 and 4-9)]
[displaying channel logos 436 associated with each of the currently airing programs in the list and the user may scroll through the programs to make a selection (par. 81-83, Fig. 4).  In this case the channel logos convey information related to the most popular programs and information related to the user’s preferred category.  For example, an ESPN logo would convey the program is related to the user’s preference for sports (par. 71).  Donoghue further teaches displaying iconic images associated with each media asset, such as an Indiana Jones image (par. 84-86, Fig. 5).  This image conveys information associated with the most popular on demand assets and further conveys information with movie preferences, such as an action/adventure movie preference (par. 71)].
Regarding claims 45, 54, and 63, Donoghue teaches the method of claim 40; Donoghue further teaches: determining the first category of trending media content items comprises determining a streamed viewing history of the media content items [determining most popular or top picks lists for streaming video, such as VOD or pay per view usage data or historical data (par. 34 and 75-76)].
Regarding claims 46, 55, and 64, Donoghue teaches the method of claim 40; Donoghue further teaches: selecting a subset of media content items further comprises: accessing a database of a plurality of user profiles [user data is stored for each user in a database, for example a user id, demographic info, and media usage data (par. 29, 35, 47, Fig. 1) and the media usage data is accessed (par. 71)]
[determining a second user is watching and accessing the user’s media preference data (par. 71, Fig. 1)]  
retrieving preference data from the second user profile [accessing and using the user’s personal media preference data (par. 71, Fig. 1)]  
in response to retrieving the preference from the second user profile, selecting a second portion of media content items from the category of trending media content items based on the preference data from the second user profile [In response to receiving the user preference, such as a media preference for comedy type media, weighting the “most popular” list so that currently airing comedy programs are higher ranked or otherwise highlighted in the "most popular" lists for the user having media preference for comedy type media (par. 71)] and 
causing the second portion of media content items to be displayed [displaying a list, such as “most popular” or “top picks” based on weighting the programs using the user preference data, such that one or more programs may be removed from, added to, or re-ordered within, the ranked list of "most popular" programs, for the specific user (par. 71, Fig. 1 and 4-9)].
Regarding claims 47, 56, and 65, Donoghue teaches the method of claim 46; Donoghue further teaches: the second portion of media content items excludes media content items from the first portion of media content items [the second portion of media items are comedy media items for example, instead of sports-related media items (par. 71)].
Regarding claims 48, 57, and 66, Donoghue teaches the method of claim 40; Donoghue further teaches: determining the first category of trending media content items comprises determining respective popularity scores of media content items at a portion of a day [“most popular” programs at the present time of day (par. 39, Fig. 1), for example ranked based on a household count or STB count (par. 62 and 71)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44, 50-53, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over  Donoghue et al. (US 2012/0254910 A1) in view of Ellis et al. (US 2013/0167168 A1) (Of Record).
Regarding claims 41, 50, and 59, Donoghue teaches the method of claim 40; Donoghue further teaches: filtering the portion of media content items based on a filter setting [filtering programs based on media preference data.  For example, a "most popular" list can be filtered so that currently airing sporting events are removed for users whose media preferences indicate that they rarely or never watch live sports (par. 71)].
Donoghue does not explicitly disclose: the filter setting is received via a user interface.
Ellis teaches: the filter setting is received via a user interface [The user may also set other movie criteria and the interactive media guidance application may then filter the movie list to remove movies not meeting the movie criteria (par. 105, Fig. 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Donoghue and Ellis before the effective filing date of the claimed invention to modify the method of Donoghue by incorporating the filter setting is received via a user interface as 
Regarding claims 42, 51, and 60, Donoghue and Ellis teach the method of claim 41; Ellis further teaches: the filter setting is further modified by a specific category comprising at least one of a content type or genre [filter settings include criteria such as maximum rating (par. 105, Fig. 7)].
Regarding claims 43, 52, and 61, Donoghue teaches the method of claim 40; Donoghue does not explicitly disclose: the preference for the type of media content item is determined based on a comment received via a user interface.
Ellis teaches: the preference for the type of media content item is determined based on a comment received via a user interface [a text comment by the user may be used to determine, at least in part, what movies are included in the user's movie list (par. 18).  Updating preferences (par. 9 and 117-118)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Donoghue and Ellis before the effective filing date of the claimed invention to modify the method of Donoghue by incorporating the preference for the type of media content item is determined based on a comment received via a user interface as disclosed by Ellis.  The motivation for doing so would have been to allow the user to express a preference for a type of content (Ellis – par. 117-118).  Therefore, it would have been obvious to combine the teachings of Donoghue and Ellis to obtain the invention as specified in the instant claim.
Regarding claims 44, 53, and 62, Donoghue and Ellis teach the method of claim 43; Ellis further teaches: the comment is received via selection of a control via the user interface [user selects a “New Category” option and may input a text label for the new category as well as a user rating (par. 118, Fig. 11)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berry et al. (US 2014/0223480 A1) - Ranking User Search And Recommendation Results For Multimedia Assets Using Metadata Analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424